Citation Nr: 0314046	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  98-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied service 
connection for a right hip disability.  The veteran testified 
at a hearing at the RO in November 1998, and also testified 
at a Travel Board hearing in January 2000.  In March 2000, 
April 2001, December 2001, and April 2003, the Board remanded 
the case to the RO for additional development.  A Board 
videoconference hearing was scheduled for May 2003, but the 
veteran withdrew his request for this hearing in an April 
2003 letter.

The Board notes that the RO and Board previously referred to 
issues of service connection for right leg, right knee, and 
right hip conditions, but the file shows that the only 
remaining issue now on appeal is service connection for a 
right hip disability.  In this regard, the file shows the 
veteran has right leg radiculopathy symptoms associated with 
a low back disorder, but service connection for the 
underlying low back disorder was denied in an April 2001 
Board decision, and an application to reopen the claim for 
service connection for a low back disorder was denied in an 
unappealed August 2001 RO decision.  Thus service connection 
for right lower extremity symptoms associated with the low 
back disorder is not an appeal.  In December 2002, the RO 
granted service connection for a right knee disorder, and 
thus that issue is no longer on appeal.


FINDINGS OF FACT

A chronic right hip disability, including arthritis, began 
many years after service, was not caused by any incident of 
service, and was not caused or permanently worsened by a 
service-connected right knee disorder.


CONCLUSIONS OF LAW

A right hip disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1952 
to June 1954.  Many of his service medical records are 
unavailable, and are presumed to have been destroyed in a 
1973 fire at the National Personnel Records Center (NPRC).  
Available records from the Office of the Surgeon General and 
unit Morning Reports document that the veteran was 
hospitalized for treatment of a right knee strain (also 
referred to as knee cartilage/ligament injury) from a skiing 
incident in January 1953.  He returned to duty in February 
1953.  Records from January 1954 show a hospital admission 
with a diagnosis of furuncle of a lower extremity.  His 
separation examination from June 1954 notes that the spine 
and lower extremities were normal on clinical evaluation.

Private medical records dated in December 1964 reflect a 
hospital admission for complaints of back and right leg pain 
since taking up bowling a few months earlier.  The veteran 
also gave a past history of injury to the back and right hip 
in service in 1953, with intermittent low back trouble since 
then.  A lumbosacral myelogram disclosed a herniated disc at 
L5-S1 on the right, and a lumbar laminectomy at L5-S1 was 
subsequently performed.

In June 1978, the veteran was hospitalized for low back 
strain.  He gave a past history of trauma to his back with 
surgery, and he reported recent trauma to his back.

In June 1997, the veteran submitted a claim for service 
connection for back and right leg conditions which he said 
began in January 1953.

Lay statements dated in 1998 from fellow servicemen are of 
record.  One individual said he recalled that the veteran 
injured his back and a knee in a skiing accident in service.  
Other individuals recalled that the veteran injured a leg in 
the service ski accident.

Private medical records dated in March 1998 show the veteran 
having complaints of pain in his right hip, tingling in his 
right foot, pain in his right groin, weakness in his right 
knee and ankle, and discomfort in the ball of his right foot.  
He indicated that at times his hip shifted to the right when 
he was doing a lot of work with the right side of his body.  
He reported that these problems had their onset after a 
skiing accident in January 1953 while he was in service, and 
were becoming progressively worse.

In a letter dated in May 1998, Nancy Rinehart, D.C., stated 
that she had been treating the veteran since March 1998 for 
long-term low back, hip, and right leg problems.  The veteran 
had related these problems to a skiing injury in January 1953 
while on maneuvers in Japan.  He reported that his skis had 
crossed while he was going downhill, and he sprained his 
knees, hip, and lower back as a result.  It was noted he had 
a history of a laminectomy in 1964, and such had relieved 
some radicular leg pain.  The veteran reported a recent 
increase in leg pain, and he said his pain and paresthesia 
were similar to the symptoms he had at the time of his 
original injury in 1953.  Dr. Rinehart noted that she had 
treated the veteran for several weeks, with some improvement.  
She said that, after discussion with the veteran, there was 
continuity of symptoms over time and consistency between his 
current condition and what long-term effect that type of 
injury would generally have on sacral joint structure.  

In November 1998, the veteran testified at an RO hearing, and 
in January 2000 he testified at a Travel Board hearing.  He 
said that the most notable injury in the 1953 service ski 
accident was to his right knee, but he felt he also then 
injured his back and right leg/hip.  He stated that in 1964 
he had back and right leg problems after bowling (requiring 
low back surgery for a herniated disc) but felt that this was 
a continuation of the problem from service.  He described 
ongoing low back and right leg problems since then.  He 
reported that following service, he was employed with a 
telephone company for 40 years.  

In April-May 2000, the veteran was given a VA examination.  
He reported pain in his low back which extended into his 
right hip and leg.  Following examination and diagnostic 
studies, the diagnoses were degenerative joint disease of the 
lumbar spine, status post laminectomy of L5-S1; no evidence 
of acute radiculopathy; old right S1 radiculopathy; and 
degenerative disease of both hips (worse on the right). 

Lay statements dated in July 2001 were submitted by the 
veteran's current wife and his former wife.  The women 
described the veteran's low back and right lower extremity 
problems during the post-service marriages, and they noted he 
gave a history of injury in a skiing accident in service.

Private medical records dated in 2002 show the veteran was 
treated by Dr. W. Timothy Ballard.  When seen in February 
2002, he had complaints of intermittent right hip and right 
knee pain.  Following examination and X-rays, the diagnoses 
included severe degenerative joint disease of the right hip, 
moderate degenerative joint disease of the left hip, mild 
degenerative joint disease of the right knee, and a history 
of lumbar surgery.  Treatment records from May and June 2002 
show continued complaints of right hip and left hip pain.  In 
September 2002, the veteran underwent a right hip replacement 
due to severe degenerative joint disease.

In November 2002, the veteran was given a VA examination.  
Following examination, the diagnoses were degenerative joint 
disease of the right hip, status post recent arthroplasty, 
and degenerative joint disease of the right knee.  The 
examiner essentially opined that the right knee disorder was 
due to the documented service injury, but he was unable to 
relate the right hip condition to service or to the right 
knee condition.  

In a letter dated in April 2003, Dr. W. Timothy Ballard noted 
that he began treating the veteran in 2002 for right knee and 
right hip pain, and that initial assessments included right 
knee mild degenerative joint disease, right hip severe 
degenerative joint disease, left hip moderate degenerative 
joint disease, and a history of lumbar surgery.  The recent 
right hip replacement was noted.  Dr. Ballard stated that the 
veteran had provided him with military in-service 
documentation of a right knee injury while skiing in 1953.  
Dr. Ballard opined that it was possible that this skiing 
accident had contributed to the deterioration of the right 
hip and the need for a total hip replacement.  The doctor 
stated, however, that with all the years passing between this 
accident and the time he first saw him, it was impossible to 
be certain what exactly caused his orthopedic problems.  He 
stated that the veteran's orthopedic problems, both past and 
present, could be reasonably related to his 1953 skiing 
accident.

As noted in the introduction, the RO has granted service 
connection for a right knee disability (degenerative joint 
disease) from a service injury.  Service connection for a low 
back disability (including right lower extremity radicular 
symptoms) has been denied by final RO and Board decisions.  
The remaining issue is service connection for a right hip 
disability.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for a right hip disability.  Relevant medical 
records have been obtained to the extent possible, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be rebuttably presumed for certain 
chronic diseases, including arthritis (degenerative joint 
disease), which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The veteran served on active duty from July 1952 to June 
1954.  Unfortunately, most of his detailed service medical 
records are no longer available.  Secondary records from 
service show a right knee injury in a January 1953 skiing 
accident (service connection has since been granted for a 
right knee disorder), but these records do not show any other 
injury including to the right hip.  The June 1954 service 
separation examination notes the lower extremities were 
normal.  The available information from service indicates no 
chronic right hip disorder.  The evidence tends to show that, 
even assuming there was some right hip injury in the service 
ski accident, it was a minor injury which fully resolved 
without residuals by the time of separation from active duty.

There is no evidence of right hip arthritis during the 
presumptive year after active duty.  In the 1960s, the 
veteran had right lower extremity radiculopathy associated 
with a recent herniated disc in the low back.  In the 1990s, 
decades after service, he was first medically noted to have 
right hip degenerative joint disease (arthritis).  Medical 
records from 2000 and later show degenerative arthritis of 
both hips, worse in the right one.  The presence of arthritis 
in both hips suggests that the right hip arthritis is not due 
to any isolated trauma in service many years ago.  In 2002, 
after seeing Dr. Ballard, the veteran underwent a right total 
hip replacement due to severe arthritis of that joint.

In support of his claim, the veteran has submitted lay 
statements, but these are vague with regard to a specific 
right hip injury in the service skiing accident and with 
regard to specific right hip problems since then.  Continuity 
of a right hip disability since service is not demonstrated.  
The medical evidence available from the time of service and 
later is more probative, and such medical evidence 
demonstrates a chronic right hip disability including 
arthritis first developed many years after service.  The 2002 
VA examiner essentially opined that the veteran's right hip 
arthritis could not be related to service or to the service-
connected right knee disability.  The Board finds this 
medical opinion to be most probative as it was based on a 
review of historical medical records and is consistent with 
those records.  In 2003, Dr. Ballard essentially opined that 
it was possible that the veteran's right hip condition was 
related to the service ski accident, although it was 
impossible to tell this for certain.  Such medical opinion is 
equivocal and is based on an unproven factual predicate (that 
there allegedly was a significant right hip injury in the 
service incident); thus such opinion has little probative 
value.  See, Wensch v. Principi, 15 Vet.App. 362 (2001); 
Godfrey v. Brown, 8 Vet.App. 113 (1995); Reonal v. Brown, 5 
Vet.App. 458 (1993); Swann v. Brown, 5 Vet.App. 229 (1993).  

The weight of the credible evidence demonstrates that a 
chronic right hip disability, including arthritis, began many 
years after service, and it not caused by any incident of 
service, and it was not caused or permanently worsened by the 
service-connected right knee disorder.  A right hip 
disability was not incurred in or aggravated by service, and 
is not proximately due to or the result of a service-
connected disorder.  Neither direct or secondary service 
connection for a right hip disability is warranted.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for a right hip disability is denied.



                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

